DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
It is noted that IPR2022-01164 has been filed and pertains to parent reissue application 15/853,076. The references relied upon in the petition have been considered by the examiner. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The June 27, 2022 declaration, although it contains an acceptable error statement, is only signed by one inventor. A new declaration with the same error statement and signed by all inventors would be acceptable. 
Claims 27-32,34,35,37-45 and 47-50 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   
The June 27, 2022 amendment to the specification is not in proper format. In the first paragraph, the Xs that have been replaced with application numbers have been lined through, instead of placed in single brackets. The same is true of “application” in the cross reference paragraph. The description of figure 7 to be added to the second column of the patent should be underlined, as these sentences are not in the original patent. 


Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses conditioned field gas. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32,34,35,37-45 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, line 8, “wherein the at least one pump is powered using only one or more of”, is confusing. It can be interpreted as either, 1) providing all of the power using one or more of what follows and nothing else, or 2) using one (only one) of what follows or possibly more of what follows to provide power (possibly with another power source). Similar language is found in independent claims 43 (line 9) and 48 (line 10). The other claims are rejected due to their dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-32,34,37-45,47 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Heilman discloses a method of performing a fracturing operation (paragraph 25) comprising providing a storage unit 106 for holding a solid material used in the production of a well treatment fluid at a well site with the storage unit at a height above a blender 105 (figure 8) with gravity (paragraphs 4 and 5) used to deliver the solid material to the blender and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach powering the down hole pump using an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt further states that natural gas (which is usually conditioned) from an auxiliary tank can be used.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the fracturing operation of Heilman by adding electric power generation using natural gas and using the derived electricity to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). The 6-27-2022 amendment to the claim that the pump is “powered using only one or more of ”the generator and the engine using natural gas is seen as met due to clarity issues. The use of a generator using natural gas is seen to use only one of the generator and the engine, as in only one or more of the list that follows. It appears from the remarks that applicant is attempting to claim that the only power source for the pump is one or more of the generator and/or the engine. However, as currently written the claim can be read as requiring only one of the engine and generator or more than one of the generator and engine. 
In regard to claim 28, Heilman describes vessel 106 as a “proppant storage system”, in paragraph 22. In regard to claim 29, figure 8 of Heilman shows the storage containers 106 supported by a plurality of legs. In regard to claim 30, paragraph 24 of Heilman states that the storage containers can utilize sensors to weigh the tanks to determine the amount of material in the tanks. In regard to claim 31, paragraph 34 of Heilman discloses the use of a central control unit which receives the quantity and rate of usage for each component of the fluid. In regard to claim 32, paragraph 34 of Heilman states that the control system can be at a remote location, so it is seen as a network storage device. In regard to claim 34, Hunt’s paragraph 37 states that electricity from the generator can be used to drive the pumps, and that power from the grid can also supply power to the pumps. In regard to claim 37, paragraph 5 of Heilman states that proppant is delivered by gravity. In regard to claim 38, Heilman blends the fluid with solid material from storage 106 in blender 105 and uses pumping grid 111 to pump the fluid into the down hole location. In regard to claims 39 and 40, paragraph 25 of Heilman states that “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. In regard to claim 41, paragraph 34 of Heilman states that the control system can report the quantity and rate of usage of each component and that this can be immediately reported. In regard to claim 42, paragraph 26 of Heilman states that the constituent parts and water are “fed into the blending unit’s hydration device, which provides a first-in-first-out laminar flow.” The above discussion of claim 27 is seen to apply to claim 43, with the additional comment that figure 8 of Heilman shows multiple storage units for the solid proppant. The removal of the colon in claim 43 before “one or more generators” is seen to be able to be interpreted as “only one generator”, or “more than one generator”. In regard to claims 44 and 49, paragraph 4 of Heilman states the “proppant storage and metering unit, chemical storage and metering unit, and blending unit can be substantially powered by electricity.” In regard to claim 45, paragraph 25 of Heilman states that “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. The discussion above for claims 43, 45 and 41 is seen to provide a teaching for all of the claimed steps of claim 48. Surge hopper 804 is positioned between the hopper for storing the dry material and the blender to permit gravity loading. 

Claims 35 and 47-48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claim 27 above, and further in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material in a silo, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 35 depends from claim 27 and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas as the fuel source as they are taught to be equivalent to gas from the well bore. Paragraph 20 is seen to apply to claims 47 and 48 as well, with the remaining limitations discussed in regard to claim 27. 
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. The terminal disclaimer has overcome the double patenting rejections. The new drawings and ADS are acceptable. Claim 50 will be allowable with the submission of a declaration signed by all of the inventors. Coquilleau is seen to teach powering a fracturing pump using natural gas that paragraph 20 states can be derived from the field, compressed or liquefied. Hunt teaches powering a pump from derived natural gas from the field, but the examiner agrees that powering a generator that supplies all of the power to a fracturing pump is not the same a using the derived gas to (possibly only partially) power a generator in a non-fracturing well. Generators that were known in the time of the invention would need to be powered by a fuel and Coquilleau is seen to teach that liquefied, compressed or field sourced gas can be used to power a pump. The extreme difference between power needed for a fracturing pump is only seen to apply when the gas is supplied from the field, as the prior art is not seen to teach powering a generator with gas derived from the field to derive enough power to power a generator to completely power a fracturing fluid pump. All of the independent claims will be allowable with the submission of a suitable declaration if amended to clearly specify that a generator powered by gas derived from the field is the only source of power to the fracturing fluid pump. As currently written, the “only one or more” language can be interpreted as “only one or more than one” as well as “all the power is derived from one or more”. An engine powering a pump using fuel produced on site to pump a fracturing fluid is seen as taught by Coquilleau. Coquilleau does not power a generator to power the downhole fracturing pumps.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:/JOSEPH A KAUFMAN/                  Primary Examiner, Art Unit 3993        

/EILEEN D LILLIS/SPRS, Art Unit 3993